HÍNCKS. District Judge.
1. The motion to separate is granted to this extent, viz: the plaintiff should amend each count to include by reference paragraphs 1 to 4 inclusive and paragraphs 94 to 100 inclusive; also a separate statement of the damages claimed on .each count. This ruling is required in order that each count shall be self-sufficient in itself. I .see no objection, however, to the blanket character of the prayer for equitable relief.
2. The motion for separate trials is denied. To be sure, under Rule 20(b), Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c, separate trials may be ordered “to prevent delay or prejudice.” But I see no danger of “prejudice” from one inclusive trial. And delays would be fostered, rather than prevented, by separate trials. Indeed, a multiplicity of separate trials would, frustrate the liberal provisions-of Rule-20(a) as.to permissive joinders. The rule recognizes the economy of a procedure whereunder several demands arising from the same occurrence may be tried together, thus avoiding the reiteration of the evidence relating to facts common to the several demands.
Ordered accordingly.